Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final, first office action on the merits. 
Claims 1-20 are presented for examination. 

Claim Rejections - 35 USC § 101
The independent claims only recite computer limitations and does not include any abstract ideas. Examiner note if an abstract idea is added to the claim in an amendment, a 101 rejection may be applied after such an amendment (necessitate by the amendment). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” 
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are in
Claims  1, 8 and 12: 
A transceiver circuit configured to …
A controller in data …. Configured to … 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Application No. 16/865,190 (filed 05/01/2020). Claim 1 in the instant application (left column) and claim 1 in the referenced patent (right column). 

A supervisor mobile terminal for electronically managing item processing activities associated with a distribution facility, the supervisor mobile terminal comprising: a transceiver circuit configured to wirelessly communicate with a server computer a plurality of sets of data relating to the item processing activities, the item processing activities relating to one or more of: workforce, workload performance, or item processing equipment;
A supervisor mobile terminal for electronically managing customer service activities associated with a distribution facility, the supervisor mobile terminal comprising: a transceiver circuit configured to wirelessly communicate with a server computer a plurality of sets of data relating to the customer service activities, wherein the customer service activities comprise one or more of: managing office, managing street, miscellaneous activities, or navigation bar items associated with the distribution facility;
a user interface configured to display at least one set of the plurality of sets of data and receive an instruction to modify the at least one set of data;
a user interface configured to display at least one set of the plurality of sets of data and receive an instruction to modify the at least one set of data the plurality of sets of data; and a controller in data communication with the transceiver circuit and the user interface,




configured to: control the user interface to modify the at least one set of data based on the instruction;
control the transceiver circuit to wirelessly communicate the modified data with the server computer such that the at least one set of data stored in the server computer is updated with the modified data;
control the transceiver circuit to wirelessly communicate the modified data with the server computer such that the at least one set of data stored in the server computer is updated with the modified data;




control the transceiver circuit to wirelessly communicate the at least one set of data with item processing equipment at the distribution facility.
control the transceiver circuit to communicate with a carrier mobile terminal of a carrier associated with one or more of the customer service activities.


Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim 1 in the referenced patent and claim 1 recited substantially similar limitation.  


	Thus claim 1 in the instant application is an obvious variant of claim 1 in the referenced application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. US 2006/0184403 (hereinafter Scott) in view of Jamula US 2008/0015884 (hereinafter Jamula). 
Regarding Claim 1: 
A supervisor mobile terminal for electronically managing item processing activities associated with a distribution facility, the supervisor mobile terminal comprising: 
a transceiver circuit configured to wirelessly communicate (Scott [0028], “a wireless connection”) with a server computer a plurality of sets of data relating to the item processing activities, the item processing activities relating to one or more of: workforce, workload performance, or item processing equipment; (Scott Figs. 1-2, 5) a user interface configured to display at least one set of the plurality of sets of data and receive an instruction to modify the at least one set of data; and (Scott Figs. 1-2, 5  [0025], “DOIS provides software application that feeds data from multiple sources into the central repository, so that users of the system such as managers or supervisors can quickly view critical data”.  Scott [0035], “a delivery unit supervisor may assign a carrier to a delivery route in his or her district, or may modify a delivery route in that district”. Scott [0050], “the user can also view the availability of the carrier, and from this information assign carrier, and from this information assign carriers to routes, or portions of routes, balancing the assignments in order to meet the mail volume demand and satisfy the work capacity of the carriers”. Also, see Scott [0054] and [0056]).
a controller in data communication with the transceiver circuit and the user interface, and configured to: control the user interface to modify the at least one set of data based on the instruction; (Scott [0050], “DOIS can provide a user with the ability to view multiple display screens or windows at the same time, so that a user can analyze data from different information databases to formulate a business decision”.  Scott [0054], “a user may adjust a carrier’s start or end time in the event”. Also, see [0025] [0046])
control the transceiver circuit to wirelessly communicate the modified data with the server computer such that the at least one set of data stored in the server computer is updated with the modified data; and (Scott Figs. 1-2 [0010], “using the display screen to modify the locations for article delivery and saving the modification to the database”. [0026], “the DOIS application 110 ….. Can be connected to a network 120 for sharing data with a mainframe 130. Also, see [0121], a component for saving the modification to the database) but, specifically fails to disclose control the transceiver circuit to wirelessly communicate the at least one set of data with item processing equipment at the distribution facility.  
However, Jamula teaches the following limitation: 
control the transceiver circuit to wirelessly communicate the at least one set of data with item processing equipment at the distribution facility.  (Jamula [0029]-[0034], “a supervisor receives the equipment data and employee data related to the facility where he works. The actual data presented to a supervisor can be customized based on the supervisor’s preferences and operational needs …. Uses a variety of automatic and/or semi-automatic sorting, tracking and shipping equipment to sort, track and route item to their final destination …. The supervisor receiving the information can use the operational information for planning operations, allocating equipment, and allocating and personnel resources, at his facility”. Also, see [0043])
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Scott to include the feature of controlling a set of data with item processing equipment at the distribution facility, as taught by Jamula, in order to allow the supervisor receive the equipment data and employee data related to the facility. Also, allow the supervisor to allocate equipment and improve managing the distribution facility (Jamula [0029]-[0034]). 
Regarding Claim 2: 
Scott in view of Jamula disclose the supervisor mobile terminal of Claim 1, 
Scott further teach wherein the controller is configured to control the transceiver circuit to wirelessly access the server computer so as to update the at least one set of data with the modified data.  (Scott Figs. 1-2 [0026], “the mainframe 130 can communicate either directly with the web-based server 140 or through the network 120. Data may be collected and transferred between the DOIS application and a data collection device”.  Scott [0090], “data capture”. Scott [0099], “using the display screen to modify the characteristics of a delivery route, and saving the modification to the database”.)
Regarding Claim 3: 
Scott in view of Jamula disclose the supervisor mobile terminal of Claim 1, 
Scott further teach wherein the controller is configured to control the transceiver circuit to wirelessly transmit the modified data to the server computer so as to update the at least one set of data with the modified data.  (Scott [0090], “data capture and transfer”. Scott [0191], “analyze data; conduct inspection; … data transfer”.  [0211], “the user selects the type of data transferring information to and from a DCD, this window is display …. Whether the transfer is from the system … the system performs the data transfer”)

Regarding Claim 5: 
Scott in view of Jamula disclose the supervisor mobile terminal of Claim 1, 
Scott further teach wherein the distribution facility is an item processing facility, and wherein the supervisor mobile terminal is configured to be operated by a supervisor working in the item processing facility.  (Scott Figs. 1-2 [0025], “DOIS provides a software application that feeds data from multiple sources into the central repository, so that users of the system as managers or supervisors can quickly view critical data”. Scott [0035], “a delivery unit supervisor may assign a carrier to a delivery route in his or her district,”.)
Regarding Claim 8: 
Claim 8 is the method claim corresponding to the mobile terminal claim 1 rejected above. Therefore, claim 8 is rejected under the same rationale as claim 1. 
Regarding Claim 9: 
Claim 9 is the method claim corresponding to the mobile terminal claim 2 rejected above. Therefore, claim 9 is rejected under the same rationale as claim 2. 
Regarding Claim 10: 
Claim 10 is the method claim corresponding to the mobile terminal claim 3 rejected above. Therefore, claim 10 is rejected under the same rationale as claim 3. 
Regarding Claim 11: 
Claim 11 is the method claim corresponding to the mobile terminal claim 7 rejected above. Therefore, claim 11 is rejected under the same rationale as claim 7. 
Regarding Claim 12: 
Claim 12 is the method claim corresponding to the mobile terminal claim 1 rejected above. Therefore, claim 12 is rejected under the same rationale as claim 1. 
Regarding Claim 17: 
Scott in view of Jamula disclose the server computer of Claim 12, 
Scott further teach wherein the workforce relates to one or more of: a review of clock rings of the workforce, (Scott [0042], “the clock rings (e.g., reporting time, leave time, return time, end time”. Also, see [0076]) an audit of overtime hours of the workforce, (Scott fig. 3 element 314 “overtime” [0081], “user may also assign overtime hours to a carrier”. Also, see [0041] & [0080] “an overtime desired list”.) or a view of schedules of the workforce by area.  (Scott figs. 3-5 [0080-0084], “ the planning and scheduling system 340 allows users to schedule carriers’ work schedules for the next following week, while taking into consideration budget factors and managing overtime rules”. Also, see [0040], [0050], [0052], and [0159])
Regarding Claim 18: 
Scott in view of Jamula disclose the server computer of Claim 17, 
Scott further teach wherein the workload performance relates to one or more of: tracking a mail volume, (Scott [0072], “mail volume from a mail volume tracking system 322”. Scott [0077], “the amount of mail volume (in terms of percent of the delivery unit’s total mail volume for a day) coming in from its sorting facility. Tracking the percent of the daily mail volume arriving in each delivery unit from the sorting facility allows a supervisor to improve the delivery unit’s mail flow”. Also, see [0042], [0081],    monitoring equipment performance trends, or accessing data reports.  (Scott [0059], “a report of a carrier’s performance” Also, see [0072-0073])
Regarding Claim 19: 
Scott in view of Jamula disclose server computer of Claim 17, 
Scott further teach wherein the training safety relates to one or more of: accessing required trainings, (Scott fig. 126 disclose a list to “web based training (WBT)” and “training update”.) or digitally submitting report of injury forms.  (Scott Figs. 1-2 [0047], “DOIS can provide online forms for work-related accidents, or include applications for mail holding and parcel redelivery”. Scott [0201], “allowing the user to enter information about a special activity occurring on the street that the carrier should not be doing on a daily basis … accident, and miscellaneous”.) 
Regarding Claim 20: 
Scott in view of Jamula disclose the server computer of Claim 12, further comprising one or more of:
Scott further teach a data management system (DMS) processor configured to identify locations of carriers real-time and support carriers on their delivery routes; a delivery operation information system (DOIS) (Scott [0080-0081], “DOIS feature”) processor configured to manage delivery unit operations including daily office work and route adjustments; a GEO-delivery processor configured to create virtual geographic zones guiding delivery personnel to stay on schedule and on their routes; an overtime (OT) admin processor configured to manage overtimes of carriers; a time and attendance collection system (TACS) processor configured to maintain clock rings and employee information; (Scott [0104], “attendance collection system (TACS)”) and  a regional intelligent mail server (RIMS) processor configured to provide local intelligent mail server (LIM) capability to delivery units.  (Scott [0024], “delivery operations information system (DOIS) and method provided herein allow a delivery service provider to coordinate …. With the carrier resources.  Scott [0031], “tracking the movements of carriers”.  Scott [0040], “an overtime desired list (OTDL)”. Also, see [0026], [0034], [0037], [0038], [0042], [0052], and [0102]) 

Claims 4, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. US 2006/0184403 (hereinafter Scott) in view of Jamula US 2008/0015884 (hereinafter Jamula). Further, in view of Hunter et al. US 2002/0040313 (hereinafter Hunter). 
Regarding Claim 4: 
Scott in view of Jamula disclose the supervisor mobile terminal of Claim 1, 
Scott further teach wherein the controller is configured to control the user interface to [place a message onto the system for users] (Scott [0047], “a national manager may be able to place a message onto the system so that users will receive a notification on the screen after logging into the system”.) but, specifically fails to disclose simultaneously display both a message sending tab and the at least one set of data, and control the transceiver circuit to send a message to a carrier mobile terminal of a carrier associated with one or more of the item processing activities, using the message sending tab.
However, Hunter teaches the following limitation: 
simultaneously display both a message sending tab and the at least one set of data, and control the transceiver circuit to send a message to a carrier mobile terminal of a carrier associated with one or more of the item processing activities, using the message sending tab.  (Hunter [0008-0009], “allows the manager to make real-time changes to employees’ deployment schedules ….. Communication by allowing the manager to send messages to the employees in their deployment area”. Hunter [0031], “the manager has the option to do many things, including sending and receiving messages to/from their deployment area”. Also, Hunter Fig. 10 show a message sending tab and a set of data displayed to the user”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Scott to include the messaging features, as taught by Hunter, in order to allow the supervisor receive and send a message to a carrier mobile from a message tab. Also, it will allow the supervisor to do many things from the same messaging tab (Hunter [0031]). 
Regarding Claim 13: 
Scott in view of Jamula disclose the server computer of Claim 12 but, does not specifically teach or disclose, however, Hunter, in the same field of endeavor teaches 
wherein the controller is further configured to selectively send the updated data to a carrier mobile terminal of a carrier (Hunter [0024], “wireless phone”) associated with one or more of the item processing activities.  (Hunter [0008-0009], “allows the manager to make real-time changes to employees’ deployment schedules ….. Communication by allowing the manager to send messages to the employees in their deployment area”. Hunter [0031], “the manager has the option to do many things, including sending and receiving messages to/from their deployment area, performing searches on employees, viewing and making changes to employee positions, or the activity queue, etc.”.)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Scott to include the messaging features, as taught by Hunter, in order to allow the supervisor receive and send a message to a carrier mobile from a message tab. Also, it will allow the supervisor to do many things from the same messaging tab, which include changes to employee’ deployment schedules (Hunter [0008]-[0009] [0031]). 

Regarding Claim 14: 
Scott in view of Jamula in view of Hunter disclose the server computer of Claim 13, 
Hunter further teach wherein the controller is further configured to wirelessly send the updated data to the carrier mobile terminal (Hunter [0024], “wireless phone”)  when the updated data satisfies a predetermined criteria.  (Hunter [0008], “the present invention performs useful functions such as assigning breaks and lunches to employees based on shift length and displaying all such activities to the manager on duty, indicating when breaks and lunches are late or are not being taken. It allows the manager to rank all positions for the day in priority order and fills open positions with employees in that order as they sign in for the day”. Claim 20 “automatically assigning tasks”. ) 
Scott to include the messaging features, as taught by Hunter, in order to allow the supervisor receive and send a message to a carrier mobile from a message tab. Also, it will allow the supervisor to do many things from the same messaging tab, which include changes to employee’ deployment schedules (Hunter [0008]-[0009] [0031]). 
Regarding Claim 15: 
Scott in view of Jamula in view of Hunter disclose the server computer of Claim 14, 
Scott further teach wherein the controller is further configured to determine that the updated data satisfies the predetermined criteria when the updated data is relevant to i) the carrier mobile terminal or ii) responsibilities or performance (Scott figs. 30-36) of the carrier.  (Scott Figs. 1-2 [0038-0040], “daily workload management system 300, a performance report system 320, a planning and scheduling system 340 …. DOIS can include a database comprising information regarding individual carriers”. Scott [0059]-0060], “the user may view a summary of a particular carrier’s assignment for the day, including the route the carrier is assigned to , and the carrier’s expected total work time of the daily assignment …. Carrier’s performance … the report may also identify deviations from expected data”. Also, see [0042])
Regarding Claim 16: 
Scott in view of Jamula in view of Hunter disclose the server computer of Claim 15, 
Scott further teach wherein the memory is further configured to store information relevant to the carrier terminal and responsibilities or performance of the carrier, and wherein the controller is further configured to determine that the updated data is relevant to i) the carrier mobile terminal or ii) the responsibilities or performance of the carrier based on the information stored in the memory.  (Scott [0059]-0060], “the user may view a summary of a particular carrier’s assignment for the day, including the route the carrier is assigned to , and the carrier’s expected total work time of the daily assignment …. Carrier’s performance … the report may also identify deviations from expected data”. Scott [0102], “carries can carry a mobile data collection device (DCD) 382 or other handheld interfacing device for collecting information …. Information may be viewed and analyzed by a supervisor … can quickly rectify inefficiencies”. Also, see [0038-0040])

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. US 2006/0184403 (hereinafter Scott) in view of Jamula US 2008/0015884 (hereinafter Jamula). Further, in view of Swieter, P.E. et al. US 2019/0034851 (hereinafter Swieter). 
Regarding Claim 6: 
Scott in view of Jamula disclose the supervisor mobile terminal of Claim 1, 
Jamula further teach further comprising [[a proximity]] sensor configured to sense a type of the item processing equipment, wherein the controller is configured to control the user interface to display data relevant to the sensed item processing equipment.  (Jamula [0050], “the data mail processing equipment watch file 226 can include, for example, whether a failure occurred and if so what type of failure the throughput of the equipment, the number of rejected, maintenance information related to the equipment, and any other information that ban be sensed or determined relating to the operation of the processing equipment”. Also, see [0013]) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Scott to include the feature of receiving sensed or determined information, as taught by Jamula, in order to allow the supervisor receive the equipment data and employee data related to the facility. Also, allow the supervisor to allocate equipment and improve managing the distribution facility (Jamula [0050] [0029]-[0034]). 
Scott in view of Jamula specifically fails to disclose a proximity sensor configured to sense a type of the item processing equipment
However, Swieter teaches the following limitations: 
	a proximity sensor configured to sense a type of the item processing equipment (see Swieter FIG. 60 and 69 [0162], “where access points 38 (see again FIG. 2) are proximate the location of one of the portable computing devices 60 or one of the detectable employee badges 61, triangulation of signals therefrom may be used to determine the location of the device 60 or badge 61 …. One or more collector assemblies 49 (see again FIGS. 6 and 7) may be installed and used to determine the locations of devices 60 and badges 61 therein … other applications may only be useful for identifying locations of enterprise employees or non-employees, and still other applications be used to manage all (e.g., human and non-human) resources. Where non-human resource location are to be reported …. 20 or 30 CAD or other resource representations may be stored for generation views of space”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Scott to include the feature of proximity sensor, as taught by Swieter, in order to allow the supervisor receive information based on the location of the resource (employee and/or equipment) (Swieter [0162])

Regarding Claim 7: 
Scott in view of Jamula disclose the supervisor mobile terminal of Claim 1, 
wherein the controller is configured to receive information regarding a type of the item processing equipment from [[a proximity sensor configured to be attached to]] a supervisor of the distribution facility having the supervisor mobile terminal, and control the user interface to display data relevant to the received information.  ((Jamula [0050], “the data mail processing equipment watch file 226 can include, for example, whether a failure occurred and if so what type of failure the throughput of the equipment, the number of rejected, maintenance information related to the equipment, and any other information that ban be sensed or determined relating to the operation of the processing equipment”. Jamula [0053], “set of operational data is sent to a supervisor’s mobile device 222”. Also, see [0062-0063]) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Scott to include the feature of receiving sensed or determined information, as taught by Jamula, in order to allow the supervisor receive the equipment data and employee data related to the facility. Also, allow the supervisor to allocate equipment and improve managing the distribution facility (Jamula [0050] [0029]-[0034]). 
Scott in view of Jamula specifically fails to disclose a proximity sensor configured to be attached to a supervisor of the distribution facility having the supervisor mobile terminal
However, Swieter teaches the following limitations: 
	a proximity sensor configured to be attached to a supervisor of the distribution facility having the supervisor mobile terminal (see Swieter FIG. 60 and 69 [0162], “where access points 38 (see again FIG. 2) are proximate the location of one of the portable computing devices 60 or one of the detectable employee badges 61, triangulation of signals therefrom may be used to determine the location of the device 60 or badge 61 …. One or more collector assemblies 49 (see again FIGS. 6 and 7) may be installed and used to determine the locations of devices 60 and badges 61 therein … other applications may only be useful for identifying locations of enterprise employees or non-employees, and still other applications be used to manage all (e.g., human and non-human) resources. Where non-human resource location are to be reported …. 20 or 30 CAD or other resource representations may be stored for generation views of space”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Scott to include the feature of proximity sensor, as taught by Swieter, in order to allow the supervisor receive information based on the location of the resource (employee and/or equipment) (Swieter [0162])









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Millhouse et al. US 20180050784: systems and methods for dynamic metrics mapping. 
Amirjalayer et al. US 20180293527: methods and system for warehouse dock logistics. 
Swift US 2018/0060831: observation based event tracking. 
Patel-Zellinger et al. US 2016/0328781: delayed order delivery fulfillment. 
Winklet US 2010/0262278: system and method for order picking. 
Cattuto, Ciro, et al. "Dynamics of person-to-person interactions from distributed RFID sensor networks." PloS one 5.7 (2010): e11596.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        
/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623